Title: From George Washington to Robin, 1749–1750
From: Washington, George
To: Robin



Dear Friend Robin
[1749–1750]

As its the greatest mark of friendship and esteem absent Friends can shew each other in Writing and often communicating their thoughts to his fellow companions mak⟨es⟩ me endeavour to signalize myself in acquainting you from time to time and at all times my situation and employments of Life and

could Wish you would take half the Pains of contriving me a Letter by any oppertunity as you may be well assured of its meeting with a very welcome reception my Place of Residence is at present at his Lordships where I might was my heart disengag’d pass my time very pleasantly as theres a very agreeable Young Lady Lives in the same house (Colo. George Fairfax’s Wife’s sister) but as thats only adding Fuel to fire it makes me the more uneasy for by often and unavoidably being in Company with her revives my former Passion for your Low Land Beauty whereas was I to live more retired from yound Women I might in some measure eliviate my sorrows by burying that chast and troublesome Passion in the grave of oblivion or etarnall forgetfulness for as I am very well assured that’s the only antidote or remedy that I ever shall be releivd by or only recess than can administer any cure or help to me as I am well convinced was I ever to attempt any thing I should only get a denial which would be only adding grief to uneasiness.
